Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application filed 06/02/2020. 
Claims 1-15 have been amended by preliminary amendment. Claims 16-20 are newly introduced. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 and 07/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Initially, the claims fails to fall into any of the four enumerated categories of 35 USC 101 as set forth above. The claim is directed to computer program product comprising instructions. Although, the claim states that the instructions are for storage on non-transitory computer-readable medium, the claim is silent if the computer program product to which the claim is directed to comprises the non-transitory computer readable medium. Without particular recitation, the claim is merely directed to computer program product. Computer program products that do not have a physical or tangible form, such as information or a computer program per se when claimed as a product without any structural recitation, are not directed to any of the statutory categories. See MPEP 2106.03 (I). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (US 2015/0288559 A1) in view of Ghahremani et al. (US 205/0180429 A1) and Jiang et al. (US 9100329 B1).

Regarding claim 1, 6, 11, Yasuda discloses a traffic forwarding method implemented by a first network device and applied to a network or a first device applied to a network, a computer program product comprising computer executable instructions for storage on a non-transitory computer readable medium that, when executed by a processor cause a first network device in a network to, wherein the traffic forwarding method or the first network device comprises: 
a processor (par. 0013) configured to:
determining, a first address resolution protocol (ARP) entry of an access device (see fig. 8A, discloses an FDB table with mac and port relationship, see par. 0050-0055), wherein the network comprises the first network device, a second network device, and the access device (see 
receiving, traffic from a network side (see fig. 3, FL2a, see par. 0076 ); 
determining, whether a fault exists in the first MC-LAG link (par. 0072-0075); and  
sending, the traffic to the second network device through the protection link based on a standby egress port number in the first ARP entry when a fault exists in the first MC-LAG link (see par. 0072-0077).  
Yasuda fails to disclose but Ghahremani discloses wherein the first ARP entry indicates a mapping relationship among a media access control (MAC) address, an Internet Protocol (IP) address, and an egress port (see fig. 8). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include ARP mapping as described by Ghahremani.

Yasuda fails to disclose explicitly but Jiang further discloses wherein the egress port comprises a standby egress port and wherein the standby egress port number indicates the standby egress port (see fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include designating a primary and secondary port as described by Jiang. 
The motivation for doing so would be to allow failover switching or providing redundancy. 

Regarding claim 2, 7, 12, Yasuda discloses the traffic forwarding wherein the egress port further comprises a main egress port, wherein the first network device is coupled to the first MC-LAG link through the main egress port (see fig. 2A, MC LAG ports on each side of the switch), wherein the traffic forwarding method further comprises, sending, the traffic to the access device through the first MC-LAG link based on a main egress port number in the first ARP entry when the first network device determines that a fault does not exist in the first MC-LAG link, and wherein the main egress port number indicates the main egress port (see fig. 2A, discloses routing based on active switch and port when no fault exists, FL1b).  

Regarding claim 3, 8, 13, Yasuda, Ghahremani and Jiang discloses the traffic forwarding method further comprising: obtaining, a second ARP entry of the access device from the main 
determining, that the main egress port is a dual-active member interface, wherein the dual-active member interface comprises an interface for connecting to the first MC-LAG link and an interface for connecting to the second MC-LAG link (see fig. 5, 510 describes aggregated links); and 
adding, the standby egress port number to the main egress port in the second ARP entry- to obtain the first ARP entry (see fig. 5 describes at least one link or second link as standby).  

Regarding claim 4, 9, 14, Yasuda, Ghahremani and Jiang discloses the traffic forwarding method wherein the first ARP entry further comprises a main identifier of the main egress port (see Jiang at fig. 5, switch ID), wherein the main identifier indicates that the first MC-LAG link connected to the main egress port is an active link (fig. 5, node state with link ID indicate as active or backup link), and wherein the traffic forwarding method further comprises detecting the first MC-LAG link using the main identifier (see fig. 6, discloses determining the particular interface to use based on address and designations in the table, such as active).  

Regarding claim 5, 10, 15, Yasuda, Ghahremani and Jiang discloses the traffic forwarding wherein the first ARP entry comprises a standby identifier corresponding to the standby egress port, and wherein the standby identifier indicates that the protection link connected to the standby egress port is a standby link (see Jiang at fig. 5, discloses a backup interface/port as being designated as such).  



Regarding claim 18, Yasuda discloses the traffic forwarding wherein after determining the first ARP entry of the access device, the traffic forwarding method further comprises: determining that no fault exists in an access-side link, and determining to use the main egress port to forward the traffic in response to determining that no fault exists in the access-side link (see fig. 2, discloses determining that no fault exists and routing accordingly, see also par. 0058-0071).  

Regarding claim 19, Yasuda discloses the traffic forwarding further comprising forwarding the traffic to the access device through the main egress port (see fig. 2, par. 0058-0071, discloses forwarding traffic to destination via main egress port).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gowda et al. (US 2010/0189117 A1) – describes port aggregation with interconnected switches.
Page et al. (US 2012/0033678 A1) – describes port aggregation with interconnected switches. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466